UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6341


IVEY WALKER,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent – Appellee,

          and

N. L. CONNOR, Warden,

                Respondent.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:02-cv-00066-MOC)


Submitted:   July 17, 2012                  Decided:   August 1, 2012


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ivey Walker, Appellant Pro Se.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ivey Walker seeks to appeal the district court’s order

denying his motion for leave to amend his previously denied 28

U.S.C.A. § 2255 (West Supp. 2012) motion.                            The order is not

appealable      unless        a    circuit         justice     or     judge       issues      a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A   certificate       of      appealability          will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this    standard       by

demonstrating        that     reasonable           jurists    would       find     that     the

district      court’s      assessment      of       the    constitutional         claims     is

debatable     or     wrong.        Slack     v.     McDaniel,       529   U.S.     473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Walker has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense      with    oral        argument      because       the    facts        and     legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3